Citation Nr: 0736820	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
bilateral carpal tunnel syndrome, right hand at 30 percent 
disabling and left hand at 20 percent disabling; adjustment 
disorder with mixed affective response at 30 percent 
disabling; and tinnitus and headaches at 10 percent 
disabling, all effective from August 5, 2003. 

The Board also notes that the veteran filed a claim for total 
disability based on unemployability (TDIU) in August 2005.  A 
statement of the case was issued in August 2007, but the 
veteran did not perfect an appeal of this issue.  Therefore, 
this claim is not currently before the Board.


FINDING OF FACT

The veteran's chronic adjustment disorder is currently in 
remission; although the medical evidence of record reflects 
that the veteran has such symptoms as depression, anxiety and 
social impairment, these symptoms have been attributed to 
post traumatic stress disorder (PTSD), not his service-
connected adjustment disorder. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of thirty percent for chronic adjustment disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims' (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Under Diagnostic Code 9440, a 30 percent evaluation is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9440.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  A GAF score reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See DSM-IV. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

II.  Discussion 

After carefully reviewing and weighing the evidence of 
record, it is the Board's conclusion that the veteran's 
symptoms remain most consistent with no more than the 
schedular criteria for a 30 percent rating.  The evidence 
does not support a higher rating for chronic adjustment 
disorder.

Prior to being awarded service connection for adjustment 
disorder, effectuated in August 2003, a medical record from 
August 2002 indicated that the veteran was well groomed, 
appropriately attired and his mood was "better."  The 
assessment was generalized anxiety disorder.

In a November 2002 VA medical record, the doctor found that 
the veteran was in remission from his adjustment disorder.  

In an October 2003 VA medical record, on mental status 
examination, the veteran is described as being properly 
groomed and attired.  He was fully oriented in all spheres.  
His responses to questions of content were forthright and 
complete.  His speech was of regular rhythm and normal 
volume.  His expressed cognitions were well organized and 
articulated appropriate to topic without indication of 
psychosis, delusional disorder, loose associations, or 
organicity.  His affect was overall congruent to cognitions 
and his dominant mood was anxious.  The doctor noted that the 
veteran had presented with "mild to moderate symptoms of 
adjustment disorder with mixed affect response secondary to 
bilateral hand pain."  The veteran was given a GAF score of 
60, the highest he had received in the previous six months.  
The doctor noted that the overall impact of the veteran's 
present psychological stress on his employability would be 
"mild, to at most moderate."  As discussed above, a GAF 
score of 60 indicates moderate symptoms and would not qualify 
for a rating higher than 30 percent.

In the notice of disagreement, submitted January 2005, the 
veteran indicates that he is depressed, experiences pain, 
fatigue, chronic insomnia and hears phantom noises.  
There is evidence in a May 2005 sleep study that the veteran 
demonstrates evidence of sleep apnea.  In June 2005, the 
veteran stated his cognitive disorders are affecting his 
social and family relations.  There is a June 2005 letter in 
the file, with an unknown author, stating that the veteran 
suffers from delirium, dementia and other cognitive 
disorders. 

In December 2006, a VA medical report diagnosed the veteran 
with PTSD, stating that his symptoms were moderate to high in 
severity.  He noted difficulties with work, marriage and 
social relationships.  He received a GAF score of 55 related 
to his PTSD. 

In January 2007, the veteran was again assessed as having 
PTSD with moderate to high symptom severity.  There was no 
mention of chronic adjustment disorder in the doctor's list 
of current problems.

In March 2007, a VA medical examination stated that the 
veteran appeared depressed and anxious and assessed the 
veteran as experiencing continuing PTSD.

In an April 2007 VA examination, the veteran presented with 
depression, he was easily distracted and easily startled.  He 
had flashbacks and had difficulty leaving the house because 
of his anxiety.  In the April 2007 mental status examination, 
orientation was within normal limits, appearance and hygiene 
were appropriate, as well as his behavior.  The veteran's 
communication and speech were within normal limits.  Although 
panic attacks were indicated, no delusional or hallucination 
history was noted.  Suicidal and homicidal ideations were 
absent.  The veteran did not have impaired judgment, his 
abstract thinking was normal, and his memory was mildly 
impaired.  The doctor reviewed the veteran's medical records 
and found that his acute adjustment disorder was in 
remission.  The doctor diagnosed PTSD, as a new condition and 
related the veteran's alcohol abuse to the PTSD.  The doctor 
added that the adjustment disorder, which has been in 
remission since November 2002, was not present. 

In the April 2007 VA examination, the veteran received a GAF 
score of 50, indicating serious symptoms and serious 
impairment in social and occupational but not school 
functioning.  However, this GAF score was related to the 
veteran's diagnosis of PTSD.  The Board notes that it may 
compensate the veteran only for service-connected disability.  
Although the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, such is not present in 
this case.  The competent and credible medical evidence of 
record clearly attributes the veteran's symptoms of 
depression, anxiety and social isolation to his diagnosed 
nonservice-connected PTSD, rather than to his service 
connected adjustment disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  

The veteran has not presented any evidence that his 
adjustment disorder is still present.  By history and 
currently, the medical evidence reflects that a rating in 
excess of 30 percent is not warranted.  In fact, the 
veteran's GAF score of 60, as rated in the October 2003 VA 
medical report, reflects symptoms that are consistent with no 
more than a 30 percent evaluation.  

Based on the evidence before the Board, a preponderance of 
the evidence is against the claim.  The veteran's claim for 
an increased rating of adjustment disorder is denied.  


III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The RO provided a VCAA notice letter to the veteran in March 
2007.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate the claim for 
increased rating, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2007).  However, the letter was issued after the 
initial adjudication of the claim.  In Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.

While the initial notice letter issued in March 2007 provided 
full notice only after the initial decision, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Although the claimant was not provided full notice 
prior to the first adjudication of the claim, the content of 
the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the veteran was provided ample 
opportunity to provide additional evidence and argument in 
support of his claim.  The actions taken by VA, namely its 
June 2007 readjudication by way of a supplemental statement 
of the claim, have essentially cured the error in the timing 
of notice.  Therefore, the Board's adjudication of this 
appeal would not result in prejudice to the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated to satisfy the requirements of the VCAA.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376-378 (2006).

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), he was provided with notice of the 
disability rating and effective date in a March 2007 letter.  
Therefore, the requirements set forth in Dingess have been 
satisfied. 

The Board finds that the duty to assist has been met.  The 
veteran's service medical records, VA medical examinations 
and private medical examinations are associated with the 
claims file.  The veteran was afforded a VA examination in 
March 2006 and April 2007 to evaluate the severity of the 
service-connected disability.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
chronic adjustment disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


